DETAILED ACTION
Applicant has amended claims 1-2, 4, 6, 11-12, 14, 16, 18-19, added claims 21-25 and canceled claims 3, 7-8, 17, 20 in the filed amendment on 3/23/2022.  Claims 1-2, 4-6, 9-16, 18-19, 21-25  are pending in this office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in the new ground of rejections.
Applicant argued that combination of cited references do not teach amended independent claims.
Examiner respectfully disagrees.
Crosier teaches the claimed limitations:
“ determining whether customization data indicating one or more functional capabilities of the newly added component exists in data storage” as determining whether device specific data indicating configuration file exist in data storage for the new added device 204 and for pervious device similar to the added new device 204 at network location e.g., network address (fig. 2)  in permanent memory as data storage (figs. 3-4a, 34, 51-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data. 
The configuration file 216 of the new device that includes configuration data with network parameters, such as network identification and security data, is a useable configuration file (paragraph 59) are not one or more functional capabilities; and
 “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data storage:
enabling the respective functional capabilities of the newly added component; and storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that determining whether device specific data indicating configuration file exist in data storage for the new added device 204 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file  (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The  configuration file at step 310 that is modified (fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Ta teaches the claimed limitations:
“customization data indicating one or more functional capabilities of the newly added component exists in data storage” as a set-up change as customization data indicating one or more functions exists in storage e.g., telephone for card 40 and card 50 (fig. 4, paragraphs 51-56). 
For example, contents in the setting changing application include the change from a ring sound OFF mode to a ring sound ON mode, addition/change of a function realized by the telephone main body, SIM card, and IC card, a set-up change (in case of loss and theft) for disabling all the functions realized by the telephone main body, SIM card, and IC card, etc (paragraph 28). The set-up change include: a set-up change that collectively upgrades the version of certain functions realized by the ME 30, SIM card 40, and IC card 50, and a set-up change (set-up change in case of loss and theft) that collectively disables all the functions realized by the ME 30, SIM card 40, and IC card 50 (paragraph 47).
 The functions realized by the ME 30, SIM card 40, and IC card 50 are represented as one or more functional capabilities. 
“enabling the respective functional capabilities of the newly added component” as activating functions of card (paragraphs 36, 48).
In particularly, the control section 32 in the ME 30 opens the received mail in response to the set-up change identifier appended to the same, and activates the setting changing application contained therein, whereby the setting related to the functions realized by the ME 30, SIM card 40, and IC card 50 are changed collectively.  More specifically, the control section 32 accesses not only the ME 30, but also the SIM card 40 and IC card 50 (processor-to-processor communication), and changes the setting collectively by adding/deleting/changing the programs and data of various kinds in the ME 30, SIM card 40, and IC card 50. 
As discussed above combination of cited reference teach the above limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view  Ebert (US 20060064756). 
As to claim 1, Crosier teaches the claimed limitations: 
 “detecting a newly added component at a specific location in a data processing system” as detecting a newly added device at particular network address in the system (fig. 2, paragraphs 42, 51-54, 67);
“ determining whether customization data indicating one or more functional capabilities of the newly added component exists in data storage” as determining whether device specific data indicating configuration file exist in data storage for the new added device 204 and for pervious device similar to the added new device 204 at network location e.g., network address (fig. 2)  in permanent memory as data storage (figs. 3-4a, 34, 51-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data. 
The configuration file 216 of the new device that includes configuration data with network parameters, such as network identification and security data, is a useable configuration file (paragraph 59) are not one or more functional capabilities; and
 “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data storage:
enabling the respective functional capabilities of the newly added component; and storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that determining whether device specific data indicating configuration file exist in data storage for the new added device 204 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file  (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The  configuration file at step 310 that is modified (fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitation:
one or more respective functional capabilities;
enabling the respective functional capabilities of the newly added component. 
Ebert teaches the claimed limitations:
“determining whether customization data indicating one or more functional capabilities of the newly added component exists in data storage” as when the hardware identification attribute is present or exists in the hardware device, the software application of the software application package that is installed on a hardware device is enabled (paragraph 16) e.g., fully executable (paragraph 35).  That means the software application is fully functional (paragraph 34) and fully use the software application (paragraph 8). The software application of the software application package includes a main code component and a security component (abstract, paragraph 16).  Thus, Thus, when enabling software application, the security component  and the main code component of the software application are enable too (paragraphs 16, 27, 34, 35).  
The above information shows the hardware identification attribute that indicates one or more components of the software application package as one or more functional capabilities of the newly added component exists in the hardware device as data storage.
The hard identification attribute is not customization data.
The security component and the main code component of the software application of the software application package are represented as one or more functional capabilities.  The software application package that is installed in the hardware device  (paragraph 27) is represented as  the newly added component;
“responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data storage: enabling the respective functional capabilities of the newly added component” as when the hardware identification attribute is present in the hardware device, the software application of the software application package that is installed on a hardware device is enabled (paragraph 16) e.g., fully executable (paragraph 35).  That means the software application is fully functional (paragraph 34) and fully use the software application (paragraph 8). The software application of the software application package includes a main code component and a security component (abstract, paragraph 16). Thus, when enabling software application, the security component  and the main code component of the software application are enable too (paragraphs 16, 27, 34, 35). 
Crosier and Ebert are related to a method of adding new device to a system. These references are in the same field of the application’s field.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ebert’s teaching to Crosier’s system in order to prevent unauthorized access to the network and to the new device before secure communication is enabled, to allow a uniquely packaged software application to an authorized hardware device yet without requiring the user to remember or enter a license key or license code and further to form the basis of a reverse signature validation mechanism to verify an authorized hardware device.

As to claim 2, Crosier teaches the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3).  
“disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and data storage does not contain customization data for the component similar to the second newly added component” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not disabling the second newly added component at the specific location.
Ebert teaches the claimed limitations:
“disabling an operation of the newly added component” as disabling software application of hardware device when the software application is installed on a hardware device (paragraphs 17, 27). The software application includes a security component Thus, when disabling software application, the security component of the software application is disabled too (paragraphs 17, 27, 34, 35);
“disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and the data storage does not contain customization data for the component similar to the second newly added component.”  as responsive to determining that hardware identification attribute as customization data corresponding to a component similar to the installed software application at the hardware device does not exist in data storage e.g., ROM of the hardware device (paragraphs 17,40), disabling a security component of the installed application (paragraphs 17, 27, 35, 80}. The hardware device can be a portable device such as a handheld computer, PDA or a handheld game console. 

As to claims 4, 23, Crosier and Ebert teach the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and storing the customization data in the data storage of the second newly added component and enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  Components of the software package are activated (Ebert: paragraphs 27, 34-35).  

As to claim 5, Crosier and Ebert teach the claimed limitation “wherein in response to detection of the second newly added component where the data storage of the component does not contain customization data, the second newly added component is enabled to operate with the same functional capabilities as a component with  previous customization data at the specific location” as in response to detection of the added device, where the memory of component does not contain new configuration, the new device is enabled to operate similar capabilities as a previous component at the particular location (Crosier: paragraphs 7, 52-55, 57-59; Ebert: paragraphs 27, 34-35).

As to claim 6, Crosier and Ebert teach the claimed limitation “adding a second newly added component to a specific location of the data processing system; detecting the second newly added component in the specific location; reading a type of the second newly added component from the data storage of the component; determining whether the type of the second newly added component is supported with customization data; and responsive to determining the type of second newly added component is supported with customization data, reading customization data from the data storage” as adding a component to a specific location of the data processing system; detecting the component in the specific location by the device; reading a type of the component from the data storage of the component; determining if this type of the component is supported with customization data; and responsive to determining the type of component is supported with customization data, reading customization data from the data storage (Crosier: paragraphs 50-54).

As to claim 9, Crosier and Ebert teach the claimed limitation “detecting if a new component is added to the data processing system” as detecting a new component is added to the data processing system (Crosier: fig.3, paragraphs 42, 54-55, 67; Ebert: paragraphs 27, 34-35).

As to claims 10, 25, Crosier teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12) to determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54).

Claim 18 has the same claimed limitation subject matter as discussed in claims 1, 14; thus claim 18 is rejected under the same as discussed in claims 1, 14.  In addition, Crosier and Ebert teach a computer system for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer- readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: (Crosier: paragraphs 7, 19, figs. 2-4a; Ebert: paragraphs 27, 34-35).

Claims 11-13, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of Ebert and further in view of Hayward (US 10423427).
As to claims 11, 19, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.     Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 12, Crosier does not explicitly teach the claimed limitation “checking the customization data of the newly added component against the configuration rules stored in the data storage”.  Hayward teaches a rules verification module 324 compares the component specifications 108 in the received integrated computing system configuration against one or more rules 120 stored in the data source 106 to ensure that the customized integrated computing system 116 associated with the integrated computing system configuration 114 meets certain architectural standards (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claims 13, 24, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

Claims 14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view  Ebert (US 20060064756) and Kidder et al (or hereinafter “Kidder”) (US 20040031030).
	Claim 14 has the same claimed limitation subject matter as discussed in claim 1; thus claim 14 is rejected under the same as discussed in claim 1.  In addition, Crosier and Ebert teach a computer program product for replacing components of a data processing system comprising: replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities (as devices, the devices comprise a data storage e.g., 218 for customization data representing their services as their respective functional capabilities (Crosier: fig. 2, paragraphs 32-34)).  The devices are not replaceable components, “wherein the components comprises a memory for” as the devices comprise a memory for (Crosier: figs. 1-2, paragraphs 32-34), “wherein the functional capabilities can be enabled or disabled for use in the data processing system” as the services as functional capabilities are enabled for use in the system (Crosier: paragraph 44) and components of the software application are enabled for use in the hardware device (Ebert: paragraphs 27, 34-35), 
the computer program product  comprising:  one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: (as memory contain instructions: Crosier: paragraphs 7, 19; Ebert: paragraphs 27, 34-35);
 Crosier teaches the claimed limitation “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data: enable the respective functional capabilities of the newly added component; and store the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing Page 4 of 13Docket No. P201808638US01 Application No. 16/538,879 system” as responsive to determining that determining whether device specific data indicating configuration file exist in data storage for the new added device 204 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file  (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The  configuration file at step 310 that is modified (fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitations:
enabling the respective functional capabilities of the newly added component;
replaceable components; replacing components.
Ebert teaches the claimed limitation “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data: enable the respective functional capabilities of the newly added component” as when the hardware identification attribute is present in the hardware device, the software application of the software application package that is installed on a hardware device is enabled (paragraph 16) e.g., fully executable (paragraph 35).  That means the software application is fully functional (paragraph 34) and fully use the software application (paragraph 8). The software application of the software application package includes a main code component and a security component (abstract, paragraph 16). Thus, when enabling software application, the security component  and the main code component of the software application are enable too (paragraphs 16, 27, 34, 35). 
Crosier and Ebert are related to a method of adding new device to a system. These references are in the same field of the application’s field.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ebert’s teaching to Crosier’s system in order to prevent unauthorized access to the network and to the new device before secure communication is enabled, to allow a uniquely packaged software application to an authorized hardware device yet without requiring the user to remember or enter a license key or license code and further to form the basis of a reverse signature validation mechanism to verify an authorized hardware device.
Kidder teaches the claimed limitation:
 replaceable components; replacing components (replaceable cards; replacing cards: paragraphs 589-590; 719);
“replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities” as (paragraphs 11, 567);
“wherein the components comprises a memory for”  as (paragraph 103);
“wherein the functional capabilities can be enabled or disabled for use in the data processing system” as (paragraph 629, figs. 37-39).
Crosier and Kidder are related to a method of adding new device to a system. These references are in the same field of the application’s field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to ensure that all secondary data sources are quickly updated and remain in lockstep synchronization, and to work properly within the network while maximizing network device availability (Kidder: paragraph 220) and further to allow the system to quickly locate only those software components that need to be upgraded (Kidder: paragraph 483).

As to claim 21, Crosier, Kidder and Ebert teach the claimed limitation “the program instructions further comprising instructions to: for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and storing the customization data in the data storage of the second newly added component and enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  Components of the software package are activated (Ebert: paragraphs 27, 34-35).  When a  user connects an external network connection to 4 particular port on a universal port card, the user notifies the NMS as to which port on which universal part card should be enabled, which path or paths is enabled, and the number of time slots in each path. The user may also notify the NMS as to a new path and its number of time slots on an already enabled port that was not fully utilized or the user may notify the NMS of a modification to one or more paths on already enabled parts and the number of lime slots required for that path or paths. With this information, the NMS fills in a Path table 600 (Kidder: FIGS. 37 and 38) and partially fills in a Service Endpoint Table (SET) (Kidder: FIGS, 37 and 39, paragraph 629). Paths of the card are represented as respective functional capabilities.

As to claim 22, Crosier, and Kidder teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12) to determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; Kidder: paragraph 130). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of Ebert and Kidder and further in view of Hayward (US 10423427).
As to claim 15, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 16, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.  Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

Claims 1, 3-6, 9-10, 18, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view of De Jong (or hereinafter “De”) (US 20140325632).
As to claim 1, Crosier teaches the claimed limitations: 
 “detecting a newly added component at a specific location in a data processing system” as detecting a newly added device at particular network address in the system (fig. 2, paragraphs 42, 51-54, 67);
“ determining whether customization data indicating one or more functional capabilities of the newly added component exists in data storage” as determining whether device specific data indicating configuration file exist in data storage for the new added device 204 and for pervious device similar to the added new device 204 at network location e.g., network address (fig. 2)  in permanent memory as data storage (figs. 3-4a, 34, 51-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data. 
The configuration file 216 of a device includes configuration data with network parameters, such as network identification and security data, is a useable configuration file (paragraph 59).  The network parameters are not one or more functional capabilities; and
 “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data storage:
enabling the respective functional capabilities of the newly added component; and storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file  (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The  configuration file at step 310 that is modified (fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitation:
 one or more functional capabilities;
enabling the respective functional capabilities of the newly added component.
	De Jong teaches the claimed limitations:
	“one or more functional capabilities” as one or more user applications of the smart card (figs. 5, 13, 15, paragraphs 140, 290, 213-215) or 
	user rights in the memory of the smart card that is inserted into a terminal (paragraphs 126, 267) are represented as one or more functional capabilities of the newly added component;
“enabling the respective functional capabilities of the newly added component” as enabling the performance of smart card data management functions, smart card data maintenance functions (De: paragraphs 224) e.g.,   presenting a smart card 1315 to a terminal and using the one or more personalized user applications on smart card 1315 to obtain a service (De: paragraphs 209, 214-215;  figs. 12-13).
In particularly, end-user 1305 selects and enables an applet to obtain a service, which may include selecting one or more user applications in smart card 1315 supported by the terminal. In process 1398, end-user 1305 presents smart card 1315 to a terminal capable of rendering the service. In process 1385, smart card 1315 uses the one or more personalized user applications on smart card 1315 to obtain a service (paragraph 209);
	“responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data storage: enabling the respective functional capabilities of the newly added component” as responsive to determining that received PIN indicating user rights of the smart card exists in the memory e.g., using the received PIN to retrieve user rights of the inserted smart card (paragraph 126) for providing the user rights to the processor to allow a user read user data  (figs. 21, 25, paragraphs  256, 267, 286).  The user data includes an end-user name, a phone number, a social security number, a home address, a mailing address, a business address, and an applet identifier or other data stored in user-controlled partition 1045 of smart card 1005 (paragraph 115).
	Allow a user read user data  based on the retrieved user rights of the smart card indicates enabling the respective functional capabilities of the newly added component.  The user rights are represented as the respective functional capabilities.
	In particularly, if received password 2340 matches a stored password, use rights 2345 associated with the stored password are provided to smart card processor 2330 from memory 2335. Smart card processor 2330 is further adapted to allow the requested use of the data (read-only access to the data) via authorized use request 2350 if that use is within use rights 2345 (paragraph 256).
	  The received PIN 2540 is used to retrieve user rights 2545 from memory 2535. user rights  2545 are associated with the stored PIN in memory 2535 that matches received PIN 2540. Upon receipt of user rights  2545, processor 2530 configures session rights flag 2560 to represent user rights  2545 (paragraph 267).
Crosier and De are related to a method of adding new device to a system. These references are in the same field of the application’s field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply De’s teaching to Crosier’s system in order to enable the performance of smart card data management functions, smart card data maintenance functions to be performed on a device and further to prevent unauthorized access to the personal data and further to protect integrity of the data stored in memory. 

As to claims 4, 23. Crosier and De teach the program instructions further comprising instructions to instructions to (Crosier: paragraphs 7, 19, figs. 2-4a): “for a second newly added component, determine whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and store the customization data in the data storage of the second newly added component” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component; 
 “enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (Crosier: paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file (Crosier: fig. 3, paragraphs 31, 52-53) that is saved in the host (Crosier: paragraph 67), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraphs 42, 50) to the PSD 218 in step 312 as storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the second newly added component.  The persistently stored data enable the performance of smart card data management functions, smart card data maintenance functions (De: paragraphs 224) e.g.,   presenting a smart card 1315 to a terminal and using the one or more personalized user applications on smart card 1315 to obtain a service (De: paragraphs 209, 214-215; figs. 12-13).
In particularly, end-user 1305 selects and enables an applet to obtain a service, which may include selecting one or more user applications in smart card 1315 supported by the terminal. In process 1398, end-user 1305 presents smart card 1315 to a terminal capable of rendering the service. In process 1385, smart card 1315 uses the one or more personalized user applications on smart card 1315 to obtain a service (De: paragraph 209).

As to claim 5, Crosier and De teach the claimed limitation “wherein in response to detection of the second newly added component where the data storage of the component does not contain customization data, the second newly added component is enabled to operate with the same functional capabilities as a component with  previous customization data at the specific location” as in response to detection of the added device, where the memory of component does not contain new configuration, the new device is enabled to operate similar capabilities as a previous component at the particular location (Crosier: paragraphs 7, 52-55, 57-59; De: paragraphs 209, 214-215;  figs. 12-13).

As to claim 6, Crosier and De teach the claimed limitation “adding a second newly added component to a specific location of the data processing system; detecting the second newly added component in the specific location; reading a type of the second newly added component from the data storage of the component; determining whether  the type of the second newly added component is supported with customization data; and responsive to determining the type of second newly added component is supported with customization data, reading customization data from the data storage” as adding a component to a specific location of the data processing system; detecting the component in the specific location by the device; reading a type of the component from the data storage of the component; determining if this type of the component is supported with customization data; and responsive to determining the type of component is supported with customization data, reading customization data from the data storage (Crosier: paragraphs 50-54; De: paragraphs 209, 214-215;  figs. 12-13).

As to claim 9, Crosier and De teach the claimed limitation “detecting if a new component is added to the data processing system” as detecting a new component is added to the data processing system (Crosier: fig.3, paragraphs 42, 54-55, 67; De: paragraph 126).

As to claims 10, 25, Crosier, and De teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12) to determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; De: paragraph 10).
	
Claim 18 has the same claimed limitation subject matter as discussed in claims 1, 14; thus claim 18 is rejected under the same as discussed in claims 1, 14.  In addition, Crosier and De teach a computer system for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer- readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: (Crosier: paragraphs 7, 19, figs. 2-4a; De: paragraphs 29-31). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view of De and further in view of Ebert (US 20060064756).
As to claim 2, Crosier teaches the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3).  
“ disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and data storage does not contain customization data for the component similar to the second newly added component.” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not disabling the second newly added component at the specific location. 
	Crosier does not explicitly teach “disabling an operation of the newly added component.
Ebert teaches the claimed limitations:
“disabling an operation of the newly added component” as disabling software application of hardware device when the software application is installed on a hardware device (paragraphs 17, 27). The software application includes a security component Thus, when disabling software application, the security component of the software application is disabled too (paragraphs 17, 27, 34, 35);
“ disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and the data storage does not contain customization data for the component similar to the second newly added component”  as responsive to determining that hardware identification attribute as customization data corresponding to a component similar to the installed software application at the hardware device does not exist in data storage ¢.g., ROM of the hardware device (paragraphs 17,40), disabling an security component of the installed application (paragraphs 17, 27, 35, 80}. The hardware device can be a portable device such as a handheld computer, PDA or a handheld game console. The hardware identification attribute may also be that of a removable ROM or RAM Device (paragraph 17).  
Crosier and Ebert are related to a method of adding new device to a system. These references are in the same field of the application’s field.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ebert’s teaching to Crosier’s system in order to allow a uniquely packaged software application to an authorized hardware device yet without requiring the user to remember or enter a license key or license code and further to form the basis of a reverse signature validation mechanism to verify an authorized hardware device.

Claims 11-13, 19, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of De and further in view of Hayward (US 10423427).
As to claims 11, 19, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.  Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 12, Crosier does not explicitly teach the claimed limitation “checking the customization data of the newly added component against the configuration rules stored in the data storage”.  Hayward teaches  a rules verification module 324 compares the component specifications 108 in the received integrated computing system configuration against one or more rules 120 stored in the data source 106 to ensure that the customized integrated computing system 116 associated with the integrated computing system configuration 114 meets certain architectural standards (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claims 13, 24, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

Claims 14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view of De Jong  (or hereinafter “De”) (US 20140325632) and Kidder et al (or hereinafter “Kidder”) (US 20040031030).
	Claim 14 has the same claimed limitation subject matter as discussed in claim 1; thus claim 14 is rejected under the same as discussed in claim 1.  In addition, Crosier and De teach a computer program product for replacing components of a data processing system comprising:
 “replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities” as devices, the devices comprise a data storage e.g., 218 for customization data representing their services as their respective functional capabilities (Crosier: fig. 2, paragraphs 32-34).  The devices are not replaceable components, “wherein the components comprises a memory for” as the devices comprise a memory for (Crosier: figs. 1-2, paragraphs 32-34), “wherein the functional capabilities can be enabled or disabled for use in the data processing system” as the services as functional capabilities are enabled for use in the system (Crosier: paragraph 44: De: paragraphs 209, 214-215;  figs. 12-13) the computer program product  comprising:  one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: (as memory contain instructions: Crosier: paragraphs 7, 19; De: paragraphs 29-31);
 Crosier teaches the claimed limitation “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data: enable the respective functional capabilities of the newly added component; and store the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing Page 4 of 13Docket No. P201808638US01 Application No. 16/538,879 system” as responsive to determining that determining whether device specific data indicating configuration file exist in data storage for the new added device 204 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file  (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The  configuration file at step 310 that is modified (fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitations:
replaceable components; replacing components.
	De teaches the claimed limitation “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data: enable the respective functional capabilities of the newly added component” as responsive to determining that received PIN indicating user rights of the smart card exists in the memory e.g., using the received PIN to retrieve user rights of the inserted smart card (paragraph 126) for providing the user rights to the processor to allow a user read user data  (figs. 21, 25, paragraphs  256, 267, 286).  The user data includes an end-user name, a phone number, a social security number, a home address, a mailing address, a business address, and an applet identifier or other data stored in user-controlled partition 1045 of smart card 1005 (paragraph 115).
	Allow a user read user data based on the retrieved user rights of the smart card indicates enabling the respective functional capabilities of the newly added component.  The user rights are represented as the respective functional capabilities.
	In particularly, if received password 2340 matches a stored password, use rights 2345 associated with the stored password are provided to smart card processor 2330 from memory 2335. Smart card processor 2330 is further adapted to allow the requested use of the data (read-only access to the data) via authorized use request 2350 if that use is within use rights 2345 (paragraph 256).
	  The received PIN 2540 is used to retrieve user rights 2545 from memory 2535. user rights  2545 are associated with the stored PIN in memory 2535 that matches received PIN 2540. Upon receipt of user rights  2545, processor 2530 configures session rights flag 2560 to represent user rights  2545 (paragraph 267).
Crosier and De are related to a method of adding new device to a system. These references are in the same field of the application’s field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply De’s teaching to Crosier’s system in order to enable the performance of smart card data management functions, smart card data maintenance functions to prevent unauthorized access to the personal data and further to protect integrity of the data stored in memory. 
Kidder teaches the claimed limitation:
 replaceable components; replacing components (replaceable cards; replacing cards: paragraphs 589-590; 719);
“replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities” as (paragraphs 11, 567);
“wherein the components comprises a memory for” as (paragraph 103);
“wherein the functional capabilities can be enabled or disabled for use in the data processing system” as (paragraph 629, figs. 37-39).
Crosier and Kidder are related to a method of adding new device to a system. These references are in the same field of the application’s field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to ensure that all secondary data sources are quickly updated and remain in lockstep synchronization, and to work properly within the network while maximizing network device availability (Kidder: paragraph 220) and further to allow the system to quickly locate only those software components that need to be upgraded (Kidder: paragraph 483).

As to claim 21, Crosier and De teach the program instructions further comprising instructions to instructions to (paragraphs 7, 19, figs. 2-4a): “for a second newly added component, determine whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and store the customization data in the data storage of the second newly added component” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component; 
“enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (Crosier: paragraphs 5, 39, 50-52}, and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file (fig. 3, paragraphs 31, 52-53} that is saved in the host (Crosier: paragraph 67}, transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraphs 42, 50) to the PSD 218 in step 312 as storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the second newly added component.  The persistently stored data enable the performance of smart card data management functions, smart card data maintenance functions (De: paragraphs 224) e.g.,   presenting a smart card 1315 to a terminal and using the one or more personalized user applications on smart card 1315 to obtain a service (De: paragraphs 209, 214-215;  figs. 12-13).
In particularly, end-user 1305 selects and enables an applet to obtain a service, which may include selecting one or more user applications in smart card 1315 supported by the terminal. In process 1398, end-user 1305 presents smart card 1315 to a terminal capable of rendering the service. In process 1385, smart card 1315 uses the one or more personalized user applications on smart card 1315 to obtain a service (De: paragraph 209).

As to claim 22, Crosier and De teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12) to determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; De: paragraph 10).

Claims 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of De and Kidder and further in view of Hayward (US 10423427).
As to claim 15, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 16, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.     Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.


Claims 1-2, 4-6, 8-10, 14, 18, 21-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456) in view Takae et al (or hereinafter “Ta”) (US 20020037714).
As to claim 1, Crosier teaches the claimed limitations: 
 “detecting a newly added component at a specific location in a data processing system” as detecting a newly added device at particular network address in the system (fig. 2, paragraphs 42, 51-54, 67);
“ determining whether customization data indicating one or more functional capabilities of the newly added component exists in data storage” as determining whether device specific data indicating configuration file exist in data storage for the new added device 204 and for pervious device similar to the added new device 204 at network location e.g., network address (fig. 2)  in permanent memory as data storage (figs. 3-4a, 34, 51-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data. 
The configuration file 216 of the new device that includes configuration data with network parameters, such as network identification and security data, is a useable configuration file (paragraph 59) are not one or more functional capabilities; and
 “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data storage:
enabling the respective functional capabilities of the newly added component; and storing the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing system” as responsive to determining that determining whether device specific data indicating configuration file exist in data storage for the new added device 204 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file  (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The  configuration file at step 310 that is modified (fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.
Crosier does not explicitly teach the claimed limitation:
one or more respective functional capabilities;
enabling the respective functional capabilities of the newly added component. 
Ta teaches the claimed limitations:
“customization data indicating one or more functional capabilities of the newly added component exists in data storage” as a set-up change as customization data indicating one or more functions exists in storage e.g., telephone for card 40 and card 50 (fig. 4, paragraphs 51-56). 
For example, contents in the setting changing application include the change from a ring sound OFF mode to a ring sound ON mode, addition/change of a function realized by the telephone main body, SIM card, and IC card, a set-up change (in case of loss and theft) for disabling all the functions realized by the telephone main body, SIM card, and IC card, etc (paragraph 28). The set-up change include: a set-up change that collectively upgrades the version of certain functions realized by the ME 30, SIM card 40, and IC card 50, and a set-up change (set-up change in case of loss and theft) that collectively disables all the functions realized by the ME 30, SIM card 40, and IC card 50 (paragraph 47).
 The functions realized by the ME 30, SIM card 40, and IC card 50 are represented as one or more functional capabilities. 
“enabling the respective functional capabilities of the newly added component” as activating functions of card (paragraphs 36, 48).
In particularly, the control section 32 in the ME 30 opens the received mail in response to the set-up change identifier appended to the same, and activates the setting changing application contained therein, whereby the setting related to the functions realized by the ME 30, SIM card 40, and IC card 50 are changed collectively.  More specifically, the control section 32 accesses not only the ME 30, but also the SIM card 40 and IC card 50 (processor-to-processor communication), and changes the setting collectively by adding/deleting/changing the programs and data of various kinds in the ME 30, SIM card 40, and IC card 50. 
Crosier and Ta are related to a method of adding new device to a system. These references are in the same field of the application’s field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ta’s teaching to Crosier’s system in order to disable the functions of device effectively when a third party tries to use in bad faith someone else's lost portable device by inserting a new card and further provide a technology in which it is possible to efficiently change the setting in portable terminals.

As to claim 2, Crosier and Ta teach the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3);
“ disabling the second newly added component at the specific location responsive to determining the data storage does not contain customization data for the second newly added component and data storage does not contain customization data for the component similar to the second newly added component” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not disabling the second newly added component at the specific location. Disabling all the functions realized by the telephone main body, SIM card, and IC card, etc (Ta: paragraph 28).

As to claims 4, 23, Crosier and Ta teach the claimed limitation “for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and storing the customization data in the data storage of the second newly added component and enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  Functions of card are activated (Ta: paragraphs 36, 48).

As to claim 5, Crosier, Ta teach the claimed limitation “wherein in response to detection of the second newly added component where the data storage of the component does not contain customization data, the second newly added component is enabled to operate with the same functional capabilities as a component with  previous customization data at the specific location” as in response to detection of the added device, where the memory of component does not contain new configuration, the new device is enabled to operate similar capabilities as a previous component at the particular location (Crosier: paragraphs 7, 52-55, 57-59; Ta: paragraphs 36, 48).

As to claim 6, Crosier and Ta teach the claimed limitation “adding a second newly added component to a specific location of the data processing system; detecting the second newly added component in the specific location; reading a type of the second newly added component from the data storage of the component; determining whether the type of the second newly added component is supported with customization data; and responsive to determining the type of second newly added component is supported with customization data, reading customization data from the data storage” as adding a component to a specific location of the data processing system; detecting the component in the specific location by the device; reading a type of the component from the data storage of the component; determining if this type of the component is supported with customization data; and responsive to determining the type of component is supported with customization data, reading customization data from the data storage (Crosier: paragraphs 50-54; Ta: paragraphs 36, 48).

As to claim 9, Crosier and Ta teach the claimed limitation “detecting if a new component is added to the data processing system” as detecting a new component is added to the data processing system (Crosier: fig.3, paragraphs 42, 54-55, 67; Ta: paragraphs 36, 48).

As to claims 10, 22, 25, Crosier and Ta teach the claimed limitation “the program instructions further comprising instructions to check a last known type of component being used in the same specific location of the data processing system” as instructions to (Crosier: paragraphs 7, 12)  determine a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; Ta: paragraphs 36, 48).

	Claim 14 has the same claimed limitation subject matter as discussed in claim 1; thus claim 14 is rejected under the same as discussed in claim 1.  In addition, Crosier and Ta teach a computer program product for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer-readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product (Crosier: paragraphs 7, 19; Ta: paragraphs 36, 46) comprising:  one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: (as memory contain instructions: Crosier: paragraphs 7, 19; Ta: paragraphs 36, 46).
Crosier teaches the claimed limitation “responsive to determining that customization data indicating one or more functional capabilities of the newly added component exists in data: enable the respective functional capabilities of the newly added component; and store the customization data of the newly added component together with data representing the specific location of the newly added component in the data processing Page 4 of 13Docket No. P201808638US01 Application No. 16/538,879 system” as responsive to determining that determining whether device specific data indicating configuration file exist in data storage for the new added device 204 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component (paragraphs 5, 39, 50-52), and exist in the host computer for the new device 204 e.g., the host identifies and modifies the configuration file  (fig. 3, paragraphs 31, 52-53) that is saved in the host (paragraph 67),  transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (fig. 2, paragraphs 42, 50) to the PSD 218  in step 312 as storing in the PSD (paragraphs 31, 39) and disconnecting the PSD 218 from the host (paragraph 50-52, fig. 3). 
The  configuration file at step 310 that is modified (fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (paragraph 52).  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.

Claim 18 has the same claimed limitation subject matter as discussed in claims 1, 14; thus claim 18 is rejected under the same as discussed in claims 1, 14.  In addition, Crosier and Ta teach a computer system for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer- readable customization data representing their respective functional capabilities, and wherein the functional capabilities can be enabled or disabled for use in the data processing system, the computer program product comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: (Crosier: paragraphs 7, 19, figs. 2-4a; Ta: paragraphs 36, 46).
As to claim 21, Crosier and Ta teach the claimed limitation “the program instructions further comprising instructions to: for a second newly added component, determining whether customization data indicating one or more functional capabilities exists in data storage for the second newly added component and for a component similar to the second newly added component at the specific location; and storing the customization data in the data storage of the second newly added component and enabling the respective functional capabilities of the second newly added component responsive to determining the data storage of the component does not contain customization data and the data storage contains customization data” as responsive to determining that configuration data or file 216 does not exist in a portable storage device (PSD) 218 for previous device corresponding to the new device 204 as the newly added component and exist in the host computer for the new device 204 (Crosier: paragraphs 5, 39, 50-52), transferring the configuration file 216 that includes device specific data and configuration data having network address as specific location (Crosier: fig. 2, paragraph 50) to the PSD 218 as in step 312 for storing in the PSD (Crosier: paragraphs 31, 39) and disconnecting the PSD 218 from the host (Crosier: paragraph 50-52, fig. 3). The configuration file at step 310 that is modified (Crosier: fig. 3) is represented as customization data. 
In particularly, if the PSD 218 does not include device specific data, the host transfers a copy of the configuration file 216 to the storage device as shown in step 312.  The host 202 may have a stored configuration file 216 for the same device, which may occur, for example, if the new device 204 was previously configured but needs to be reprogrammed (Crosier: paragraph 52).  Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  
Disconnecting the PSD 218 from the host is not enabling the respective functional capabilities of the newly added component.  Functions of card are activated (Ta: paragraphs 36, 48).

Claims 11-13, 15-16, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier in view of Ta and further in view of Hayward (US 10423427).
As to claims 11, 16, 19, Crosier does not explicitly teach the claimed limitation “wherein the data storage of the data processing system comprises configuration rules for possible customization data of replaceable components”.   Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claim 12, Crosier does not explicitly teach the claimed limitation “checking the customization data of the newly added component against the configuration rules stored in the data storage”.  Hayward teaches  a rules verification module 324 compares the component specifications 108 in the received integrated computing system configuration against one or more rules 120 stored in the data source 106 to ensure that the customized integrated computing system 116 associated with the integrated computing system configuration 114 meets certain architectural standards (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.

As to claims 13, 15, 24, Crosier does not explicitly teach the claimed limitation “ wherein the  newly added component is an input/output card”.  Hayward teaches I/O memory cards (fig. 15, col. 34, lines 25-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169